DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 10, 13, and 19 is objected to because of the following informalities:  an abbreviation is used without first identifying what the abbreviation stands for.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  incorrect grammar. The claim recites in part "wherein in the processor". This should read "wherein the processor".  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 3 recite in part “a controller suitable for”, “an internal memory suitable for”, and “a processor suitable for”. This terminology is indefinite. Any controller, memory, or processor is capable of performing the descriptive actions of controlling memory or storing data. As these actions are not claimed to actually be performed, the claims as currently written are so broad as to be indefinite. It is unclear as to how the limitation of being suitable for a performing a task narrows the scope of the claims as the claimed features are not required to actually perform said task. For the purposes of examination, the components will be interpreted as performing the task, congruent with related claim 20, not just being suitable for the task.



Claim 1 recites the limitation "the plurality of dies" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. The only dies identified in the claim prior to this term are “a plurality of source dies”, thus it is unclear what is being referred to as "the plurality of dies". For the purposes of examination, "the plurality of dies" will be interpreted as “the plurality of source dies”.

As dependent claims 2-10 are directly or indirectly dependent upon rejected claim 1 above, claims 2-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 9 recites the limitation "the data per unit time" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. The only data identified in the claim prior to this term is “target data”, thus it is unclear what is being referred to as "the data". For the purposes of examination, "the data per unit time" will be interpreted as “the target data per unit time”.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 11 recites the limitation "the super block" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. No superblock has previously identified in the claim prior to the use of this term, thus it is unclear what is being referred to as "the super block". For the purposes of examination, "the super block" will be interpreted as “a super block”.

As dependent claims 12-19 are directly or indirectly dependent upon rejected claim 11 above, claims 12-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 13 recites "The method according to claim 12, further comprising storing the VMEC table and the SB table". There is indefinite as no location has been identified as to where this data is to be stored, therefore this step in the method cannot be completed. For the purposes of examination, the location to save this data will be interpreted as anywhere in the memory system.

As dependent claims 15-19 are directly or indirectly dependent upon rejected claim 13 above, claims 15-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 11, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al in the 2011 work "A hybrid flash translation layer design for SLC–MLC flash memory based multibank solid state disk" hereinafter referred to as Park.

Regarding claim 1, Park teaches A memory system comprising:
a memory device including a plurality of source dies, wherein each of the plural source dies includes a plurality of memory blocks (Park Pg. 50 Fig. 1 HFTL based SLC–MLC SSD architecture with MLC and SLC NAND; NAND memory is made up of a plurality of dies, and each die has a plurality of blocks); and
a controller suitable for configuring a super block by selecting a memory block of which a maximum erasable count value is lowest in each of the plurality of dies (Park Pg. 50 Fig. 1 HFTL based SLC–MLC SSD architecture with Main Controller; Pg. 50 Section 2. Flash translation layer technology, "We thus propose an HFTL (hybrid flash translation layer) technique, which combines MLC flash memory, organized in parallel to improve overall speed, with faster SLC flash, also organized in parallel"; Park is teaching an FTL that creates super blocks (flash organized to operate in parallel) called chained-blocks. The superblocks are created based on if the underlying flash is MLC (low variable max erase count) or SLC (high variable max erase count)).

Independent claim 11 has substantially the same scope and limitations as claim 1 as it is the corresponding Method claim. Therefore claim 11 is also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 14, Park teaches The method according to claim 11, further comprising: processing target data by utilizing the configured super block (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC. Data from long write requests are saved in MLC").

A memory system comprising:
plural memory devices each including plural memory blocks  (Park Pg. 50 Fig. 1 HFTL based SLC–MLC SSD architecture with MLC and SLC NAND; NAND memory is made up of a plurality of dies, and each die has a plurality of blocks); and
a controller (Park Pg. 50 Fig. 1 HFTL based SLC–MLC SSD architecture with Main Controller) configured to:
configure plural super blocks each comprising partial memory blocks among the memory blocks, the partial memory blocks being respectively selected in an ascending order of variable max erase count (VMEC) values within the memory devices, each super block corresponding to a smallest one among the VMEC values of the partial memory blocks configuring the super block (Park Pg. 50 Section 2. Flash translation layer technology, "We thus propose an HFTL (hybrid flash translation layer) technique, which combines MLC flash memory, organized in parallel to improve overall speed, with faster SLC flash, also organized in parallel"; Pg. 52 Section 3.1. Overall architecture, "The proposed SSD is physically composed of a processor, a RAM, SLC chips, and MLC chips organized in multiple banks. The processor handles address translation and the overall flow within the HFTL. The RAM holds the write request buffer, the chained-block mapping table, and part of the page mapping table"; Park is teaching an FTL that creates super blocks (flash organized to operate in parallel) called chained-blocks. The superblocks are created based on if the underlying flash is MLC (low VMEC) or SLC (high VMEC));
control the memory devices to store hot data in the super block among the super blocks, corresponding to a preferentially greater VMEC value  (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC. Data from long write requests are saved in MLC"; The total number of erasures available to an SLC is higher than the total number of erasures available to an MLC); and
control the memory devices to store cold data in the super block among the super blocks, corresponding to a preferentially smaller VM EC value (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC. Data from long write requests are saved in MLC"; If only user data with frequent writes are saved to SLC, then all other user data, including cold data, is written to MLC).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Micron in the 2013 work "TN-FD-20: C400 SSD SMART Attributes" hereinafter referred to as Micron.

	Regarding claim 2, Park teaches The memory system according to claim 1, wherein the controller includes a second table in which information about each source memory block configuring the super block is recorded (Park Pg. 52 Section 3.1. Overall architecture, "The proposed SSD is physically composed of a processor, a RAM, SLC chips, and MLC chips organized in multiple banks. The processor handles address translation and the overall flow within the HFTL. The RAM holds the write request buffer, the chained-block mapping table, and part of the page mapping table"), however Park does not explicitly teach a first table in which a maximum erasable count value of each of the plurality of memory blocks is recorded.
Micron teaches a first table in which a maximum erasable count value of each of the plurality of memory blocks is recorded (Micron Pg. 10 SMART ID 173: Average Block-Erase Count, "BLOCK_LIFE is a hard-coded value that corresponds to the Erase Count Specification for the NAND components. Refer to the NAND component data sheets to determine this number"; The maximum erasable count value is hardcoded into each SSD for each block (NAND component)).
As Park and Micron are both in a similar field of endeavor of NAND memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Park with the NAND specifications of Micron. One of ordinary skill in the art would have been motivated to make this modification because Park teaches that superblocks are created using like memory, MLC superblocks and SLC superblocks, without a specific method being taught about how the controller identifies which blocks are which in the SSD. As noted previously in Micron, the BLOCK_LIFE is a number hard coded into the SSD that allows the controller to see what the total erase count is for each block in the memory. As SLC and MLC have widely different lifetime expectations, this provides readily apparent information for the controller to use to identify the SLC and MLC blocks. As this information is already necessary for the controller to access in order to correctly operate the memory, the efficiency of the device is improved by using known information in multiple ways instead of duplicating the data for each needed use.


	Regarding claim 3, the combination of Park and Micron teaches The memory system according to claim 2, wherein the controller comprises: an internal memory suitable for storing the first table and the second table (Park Pg. 50 Fig. 1 HFTL based SLC–MLC SSD architecture with DRAM; ); and a processor suitable for configuring the super block by selecting at least one memory block based on the first table, and updating the second table based on the configured super block (Park Pg. 50 Fig. 1 HFTL based SLC–MLC SSD architecture with Main Controller).

Regarding claim 4, the combination of Park and Micron teaches The memory system according to claim 3, wherein in the processor loads the first table and the second table from the memory device and stores them in the internal memory (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC"; Pg. 52 Section 3.1. Overall architecture, "The proposed SSD is physically composed of a processor, a RAM, SLC chips, and MLC chips organized in multiple banks. The processor handles address translation and the overall flow within the HFTL. The RAM holds the write request buffer, the chained-block mapping table, and part of the page mapping table").

Regarding claim 5, the combination of Park and Micron teaches The memory system according to claim 3, wherein the processor processes target data by utilizing the configured super block (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC. Data from long write requests are saved in MLC").

Dependent claim 14 has substantially the same scope and limitations as claim 5 as it is the corresponding Method claim. Therefore claim 14 is also rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 6, the combination of Park and Micron teaches The memory system according to claim 3, wherein the processor determines a type of target data, and stores the target data in the memory device depending on the type of the target data (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC. Data from long write requests are saved in MLC").



Regarding claim 7, the combination of Park and Micron teaches The memory system according to claim 6, wherein the processor stores the target data, which is hot data, preferentially in a super block which has a relatively high VMEC value based on the second table (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC. Data from long write requests are saved in MLC"; The total number of erasures available to an SLC is higher than the total number of erasures available to an MLC).

Dependent claim 16 has substantially the same scope and limitations as claim 7 as it is the corresponding Method claim. Therefore claim 16 is also rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 8, the combination of Park and Micron teaches The memory system according to claim 6, wherein the processor stores the target data, which is cold data, preferentially in a super block which has a relatively low maximum erasable count value based on the second table (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC. Data from long write requests are saved in MLC").

Dependent claim 17 has substantially the same scope and limitations as claim 8 as it is the corresponding Method claim. Therefore claim 17 is also rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 9, the combination of Park and Micron teaches The memory system according to claim 6, wherein the processor determines a type of the target data based on an access count by a command corresponding to the data per unit time (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC"; if the writes are frequent, then they have a high number of access counts).

Dependent claim 18 has substantially the same scope and limitations as claim 9 as it is the corresponding Method claim. Therefore claim 18 is also rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 10, the combination of Park and Micron teaches The memory system according to claim 6, wherein the processor determines a type of the target data based on a number of times by which a LBA corresponding to the data is provided (Park Pgs. 50-51, Section 3.1. Overall architecture, "Within the proposed SSD, the chained-block mapping table, page mapping table, file system’s meta-data, and user data with frequent short write requests are saved in SLC"; Park Pg. 51, Section 3.1. Overall architecture, "A request is represented as (sec, nr_sec), where sec is the LSA (logical sector address) and nr_sec is the sector length. The LSA indicates the logical location in 512 byte sector units, and the length is the number of sectors"; Requests are made based on a Logical address, thus the frequency determination is made based on a Logical address).

Dependent claim 19 has substantially the same scope and limitations as claim 10 as it is the corresponding Method claim. Therefore claim 19 is also rejected under 35 U.S.C. 103 for at least the same reasons as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132